Citation Nr: 1043854	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-00 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right ear disability other 
than tinnitus and sensorineural hearing loss.

2.  Entitlement to an effective date earlier than May 6, 2008 for 
the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the Veteran's claim for service 
connection for tinnitus, effective May 9, 2008.  This rating 
decision also denied the Veteran's petition to reopen his 
previously-denied claim for entitlement to service connection for 
a right ear condition.  The Veteran disagreed with the RO's 
denial of his petition to reopen and with the effective date 
assigned for the grant of service connection for tinnitus.

During the pendency of the appeal, in a November 2008 rating 
decision, the RO granted service connection for right ear hearing 
loss, effective May 6, 2008.  Later, in a September 2009 rating 
decision, the RO assigned an effective date of May 6, 2008 for 
the grant of service connection for tinnitus.  As the Veteran 
contends that the award should be retroactively effective back to 
1971, this appeal remains pending.

The Veteran testified at a July 2010 Travel Board hearing before 
the undersigned Acting Veterans Law Judge.  A hearing transcript 
has been associated with the claims file.




FINDINGS OF FACT

1.  In an unappealed October 1972 Board decision, the Board 
affirmed the denial of the Veteran's claim for service connection 
for a right ear condition, as the evidentiary record was negative 
for evidence of a diagnosed right ear condition.

2.  The evidence associated with the record since the October 
1972 Board decision is mostly cumulative or redundant in nature 
or does not raise a reasonable possibility of substantiating a 
claim for service connection for a right ear disability other 
than tinnitus and sensorineural hearing loss.

3.  The earliest document indicating a request to reopen the 
previously-denied claim for service connection for tinnitus is a 
letter dated and received on May 6, 2008 from the Veteran's 
representative; no documents were received by VA after the 
issuance of the October 1972 Board decision and this May 2008 
letter.


CONCLUSIONS OF LAW

1.  The October 1972 Board decision, denying entitlement to 
service connection for a right ear condition, is final.  38 
U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. §§ 20.1100, 20.1104 
(2010).

2.  As new and material evidence has not been received, the 
criteria for reopening the October 1972 Board decision, denying 
entitlement to service connection for a right ear condition other 
than tinnitus and sensorineural hearing loss, have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for an effective date earlier than May 6, 2008 
for the grant of service connection for tinnitus are not met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.152, 
3.155, 3.157, 3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Specific to requests to reopen a previously-
denied claim for service connection, VA must provide notice that 
describes the basis for the previous denial, as well as the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection found to be 
unsubstantiated in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).

The U. S. Court of Appeals for Veterans Claims (Court) has also 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Initially, the Board acknowledges that the RO did not provide the 
Veteran with VCAA notice that complies with the Kent 
requirements, in that the June 2008 pre-rating notice letter 
incorrectly indicated that the last final denial was the June 
1971 rating decision; however, the RO did correctly describe the 
basis for the previous denial and that to reopen the claim the 
Veteran needed to submit new and material evidence showing that 
he had the claimed condition.  Even so, the Board notes that, in 
the July 2008 rating decision, the subject of this appeal, the RO 
informed the Veteran that his claim had been previously denied in 
a July 1971 rating decision because a right ear condition did not 
exist and that this decision became final following an October 
1972 Board decision affirming the denial.  Moreover, statements 
made by the Veteran and his representative suggest actual 
knowledge of the evidence needed to support reopening the 
previously-denied claim for service connection for a right ear 
condition.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that demonstrate 
an awareness of what is necessary to substantiate a claim).  
Thus, any VCAA notice error in regard to the Veteran's petition 
to reopen in this case is deemed harmless and does not preclude 
appellate consideration of the claimant's petition to reopen.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a 
party alleging defective notice has the burden of showing how the 
defective notice was harmful).

In the June 2008 pre-rating letter, the RO also described the 
evidence necessary to substantiate the Veteran's claims for 
service connection for tinnitus and other disabilities and met 
all of the requirements noted above, including informing the 
Veteran to send any evidence in his possession that pertained to 
his claims and specifically provided the notice required by 
Dingess prior to the initial adjudication of his claim.  Thus, 
this notification also applied to the "downstream" issue of 
entitlement to an earlier effective date.  See VAOPGCPREC 8-2003.  
The Court has held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 
491.  Because the January 2007 notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied and therefore the Board 
finds no prejudice to the Veteran in proceeding with the present 
decision with regard to the two matters decided herein on appeal.

The Veteran has substantiated his status a veteran.  The 
remaining elements of proper Dingess notice were provided in the 
preadjudication June 2008 letter.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim(s). 
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  VA has no duty to provide an 
examination or obtain a medical opinion prior to reopening a 
claim that has been finally denied in a prior decision.  38 
C.F.R. § 3.159(c)(4)(iii).

The record reflects that VA has made reasonable efforts to obtain 
or to assist in obtaining all relevant records pertinent to the 
matters decided herein.  Available service treatment records, VA 
and private treatment records, and VA examination reports have 
been associated with the claims file.  A March 2009 Personnel 
Information Exchange System (PIES) response reflects that all of 
the Veteran's service treatment records had been provided to VA 
in January 1972 and an April 2009 Memorandum included a formal 
finding of unavailability of the requested clinical records from 
Ft. Leonardwood.  As his claim for service connection for a right 
ear condition other than tinnitus and sensorineural hearing loss 
has not been reopened, a VA examination is not required.  See 38 
C.F.R. § 3.159(c)(4)(iii).

In his September 2009 substantive appeal, the Veteran indicated 
that he had seen no less than four doctors in the last year for 
his ear condition but did not identify these physicians.  A 
December 2009 letter informed the Veteran that a completed 
authorization form was required for each private health care 
provider.  Such completed authorizations forms have not been 
received.  VA is only obligated to obtain records that are 
adequately identified and for which necessary releases have been 
submitted.  38 C.F.R. § 3.159(c)(1).  As will be explained below, 
the Veteran's earlier effective date claim lacks legal merit; 
therefore, the duties to notify and assist required by the VCAA 
are not applicable to the claim decided herein.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the July 2010 hearing, the undersigned answered questions the 
Veteran had regarding his petition to reopen and his claim for an 
earlier effective date.  The undersigned informed the Veteran 
that his private physician or VA physician could provide an 
opinion containing a diagnosis of a right ear disability and/or 
establishing a nexus between such a disability and service.  As 
such, the record was held open for 60 days so that additional 
evidence could be obtained.  Finally, the Veteran stated that he 
was satisfied that the Bryant duties had been met during the 
hearing.  The Board therefore concludes that it has fulfilled its 
duty under Bryant and that the Board can adjudicate the claims 
decided herein based on the current record.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The U. S. Court of Appeals for the Federal Circuit has held that 
"[l]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2010).

Certain chronic diseases such as organic diseases of the nervous 
system may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of separation 
from active military service.  38 U.S.C.A. §§ 1112, 1113 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Petition to Reopen

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).

If VA either receives or associates with a claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim 
at any time after VA issues a decision on a claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c).  These official 
service department records include service records that are 
related to a claimed in-service event, injury or disease, 
regardless of whether such records mention a veteran by name.  38 
C.F.R. § 3.156(c)(i).

The Veteran's claim for service connection for a right ear 
condition was last denied in an October 1972 Board decision, 
noting that the Veteran had no currently diagnosed right ear 
condition.  The Veteran did not appeal the October 1972 Board 
decision and, thus, it became final upon issuance and subsumed 
the RO's June 1971 rating decision.  38 U.S.C.A. § 7104(b); 38 
C.F.R. §§ 20.1100, 20.1104.

Evidence considered at the time of the October 1972 Board 
decision included the Veteran's service treatment records, a May 
1971 VA audiological examination and an March 1972 VA ear, nose 
and throat (ENT) examination.

A January 1968 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from any 
ear trouble in an accompanying Report of Medical History (RMH).  
A January 1971 service discharge examination was also negative 
for any relevant abnormalities.  The Veteran indicated that he 
suffered from ear trouble in an accompanying RMH and the examiner 
noted that his ear felt "plugged [and] stopped on occasion."

A May 1971 VA audiological examination reflects the Veteran's 
complaints of intermittent right ear pains and that his hearing 
felt "blocked."  He also reported that a rifle blast had 
clogged his ear and that his right ear rang for "a long time."  
Physical examination found the Veteran's right ear canal, 
external ear and tympanic membrane were normal.  A Weber test to 
the left ear was performed and a Rinne test was positive.  
Following this examination, the examiner noted that the Veteran's 
auditory acuities were normal.  The examiner concluded that the 
Veteran had "[s]ubjective symptoms of pains and clogged feeling 
in the right ear; but no objective findings [were] found at this 
time."

A March 1972 VA ENT examination reflects the Veteran's complaints 
of right ear pain since his exposure to M-16 fire.  He reported 
occasional ringing but denied hearing loss.  A history of ear 
infections or drainage was denied.  Physical examination noted 
that the Veteran's ear canals and tympanic membranes appeared 
normal bilaterally.  The Rinne test was positive bilaterally and 
the Weber did not lateralize.  The remainder of his Veteran's 
physical examination was within normal limits and the 
accompanying mastoid x-ray showed no abnormalities.  Following 
this examination, diagnoses of right ear pain, probably 
functional, of one year's duration and "no pathologic findings" 
were made.

Evidence considered since the October 1972 Board decision 
includes a June 2008 VA audiological examination, a November 2008 
VA audiologist's opinion, a January 2009 informal hearing 
conference report, various private treatment records and various 
Internet articles.

A May 2008 private treatment note reflects assessments of hearing 
loss and tinnitus-probably noise exposure.

A June 2008 VA audiological examination reflects the Veteran's 
reports that he first noticed tinnitus and pain in his right ear 
in 1968 after firing his M15.  Occupational and recreational 
noise exposure was denied.  The examiner found that the 
audiological testing results were most consistent with 
sensorineural impairment.

An opinion regarding the etiology of the Veteran's right ear 
hearing loss was provided in a November 2008 VA audiologist's 
opinion.

A January 2009 informal hearing conference report reflects that 
persistent tinnitus became a compensable symptom of head injury, 
concussion or acoustic trauma in March 1976.  The law changed in 
June 1999 to allow compensation for recurrent tinnitus and 
removed the wording from a symptom of a head injury, concussion 
or acoustic trauma.  The law was again changed in June 2003 to 
allow for a 10 percent rating for tinnitus in one or both ears.

A January 2009 private treatment note reflects the Veteran's 
complaints of hearing loss and tinnitus.  Assessments of 
bilateral sensorineural hearing loss, tinnitus and "right ear 
pressure" were made.  The examining physician noted that the 
possible etiologies for ear pressure were discussed with the 
Veteran but they were not detailed in the treatment note.

During his July 2010 hearing, the Veteran testified that he 
experienced right ear pain and that it felt "clogged."  Neither 
his private physician nor his VA physicians have been able to 
diagnosis him with an ear disability other than tinnitus or 
sensorineural hearing loss for which the Veteran is already 
service connected.

An August 2010 VA audiology examination found that the Veteran's 
audiogram results were most consistent with bilateral 
sensorineural impairment.

Undated Internet articles submitted by the Veteran detailed the 
methods used to evaluate hearing loss in adults.

The October 1972 Board decision denied the Veteran's claim for 
service connection for a right ear disability as a current 
disability had not been diagnosed.  As such, evidence identifying 
a diagnosed disability other than tinnitus or sensorineural 
hearing loss for which the Veteran is already service connected 
is required to reopen this claim.

No such evidence has been submitted.  The newly-submitted private 
treatment notes document the Veteran's treatment for service-
connected tinnitus and hearing loss.  His contentions regarding 
his in-service noise exposure and right ear symptoms were 
considered by the previous decisionmakers and are duplicative.  
Although a January 2009 private treatment note included an 
assessment of "right ear pressure" this is a symptom not a 
diagnosed disability.  See, e.g., Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (pain is not a separate disability 
for VA disability compensation purposes).  Although much of 
evidence is "new" and shows continuing treatment for service-
connected right ear tinnitus and hearing loss, it too is not 
material, because it fails to raise a reasonable possibility of 
substantiating the Veteran's claim for a separate and distinct 
right ear disability.

Finally, although the lay statements are presumed under the 
holding in Justus to be credible, the Veteran cannot meet his 
initial burden by relying upon his own, or his representative's, 
opinions as to medical matters.  Nor can the Veteran meet the 
"new and material evidence" burden of 38 U.S.C.A. § 5108 by 
relying upon such "evidence."  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  

Under these circumstances, the Board concludes that the 
additional evidence added to the claims file since the October 
1972 Board decision is cumulative or duplicative and does not 
constitute new and material evidence sufficient to reopen a claim 
for service connection for a right ear disability other than 
tinnitus or sensorineural hearing loss.  As such, the Board's 
October 1972 decision remains final, and the petition to reopen 
must be denied.  As the Veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen the 
previously-disallowed claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Earlier Effective Date Claim

The Veteran contends that he is entitled to an effective date 
earlier than May 6, 2008 for the grant of service connection for 
tinnitus as he has experienced ringing in his ear since service.  
He contends that he complained of these symptoms in 1971 during a 
VA medical appointment and was told by a person at the VA medical 
facility that he was not entitled to any compensation.

The effective date for the grant of service connection for 
disability compensation is the "day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is later."  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  However, the 
effective date of an award of disability compensation based on a 
claim to reopen after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).  
See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. 
Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 
Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); 
see also Lapier v. Brown, 5 Vet. App. 215 (1993).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  
A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to a veteran, it will be considered filed as of 
the date of receipt of the informal claim. When a claim has been 
filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability which 
may establish entitlement.  Once a formal claim for pension or 
compensation has been allowed or a formal claim for compensation 
has been disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report of 
examination or hospitalization by VA or the uniformed services 
will be accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

Evidence from a private physician or layman will also be accepted 
as an informal claim for increased benefits, effective from the 
date received by VA.  38 C.F.R. § 3.157(b)(2).

VA regulations also provide that previous determinations, which 
are final and binding, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  Where evidence 
establishes such error, the prior decision will be reversed or 
amended.  38 C.F.R. § 3.105(a) (2010).  The Board notes that CUE 
has not been alleged.

The Court has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal or 
informal, that would have entitled the claimant to an earlier 
effective date is remandable error.  See Lalonde v. West, 7 Vet. 
App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello, 3 
Vet. App. at 198-99.

The Veteran filed a formal claim for service connection for an 
ear injury in a February 1971.  An unappealed October 1972 Board 
decision denied entitlement to service connection for a right ear 
condition.

A May 6, 2008 letter from the Veteran's representative requested 
that his claim for service connection for a right ear condition 
be reopened.

A private audiology examination report was received by the VA on 
June 9, 2008.

During a July 2010 hearing, the Veteran testified that no one at 
the VA medical facility in Milwaukee informed him that he was 
entitled to file a claim for benefits when he was treated there 
in 1971 and that he has experienced ringing in his ears since 
1971 and has seen numerous doctors for this condition.

The RO had determined that the earliest document, which can be 
construed as a service-connection claim for tinnitus was the 
informal claim filed by the Veteran's representative on May 6, 
2008.  No documents were received by VA from the Veteran or his 
representative between the October 1972 Board decision and that 
May 2008 letter.  The record is negative for VA treatment during 
this time period.  His contention that he is entitled to an 
earlier effective date as he has suffered from tinnitus 
continuously since service is precluded as a matter of law as the 
effective date for an original claim or a claim that is reopened 
after a final adjudication cannot be earlier than the date the 
application is received.  38 U.S.C.A. § 5110(a).

Although the Veteran has claimed that VA personnel failed to 
inform him during treatment in 1971 that he was entitled to file 
a claim for benefits, the Board notes that a formal claim for an 
ear injury has been filed by the Veteran in February 1971, prior 
to the purported interactions with VA personnel, which was 
initially denied by the RO in June 1971 and upon reconsideration 
in April 1972 and affirmed by the Board in an October 1972 
decision.  Even so, his claimed lack of awareness does not 
provide a legal basis for entitlement.  While it is unfortunate 
that the Veteran may not have been clear about eligibility for VA 
benefits, the Court, citing to an opinion from the U. S. Supreme 
Court, has held that everyone dealing with the Government is 
charged with knowledge of Federal statute and agency regulations.  
Morris v. Derwinski, 1 Vet. App. 260 (1991).

The Veteran has not contended that, following the October 1972 
Board decision, he filed another claim prior to May 6, 2008 and 
there is no evidence of an earlier claim or receipt of any 
medical records showing complaints of, or treatment for, 
tinnitus.

The Board emphasizes that the applicable law and regulations 
clearly make it the Veteran's responsibility to initiate a claim 
for service connection with VA if he seeks that benefit and there 
is no medical evidence of record showing that he has ever been 
found incompetent.  While VA must interpret the appellant's 
submissions broadly, neither the RO nor the Board is required to 
conjure up issues that were not raised by the appellant.  Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that the Board 
is not required to do a "prognostication" but to review issues 
reasonably raised by the substantive appeal).  The appellant must 
have asserted the claim expressly or impliedly.  See e.g., 
Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).  While VA does 
have a duty to assist a claimant in developing facts pertinent to 
a claim, it is the claimant who must bear the responsibility for 
coming forth with the submission of a claim for benefits under 
the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a).  In this case, the first document 
that can clearly be construed as a claim for benefits sought for 
an ear disability, to include tinnitus, after the October 1992 
Board denial was dated and received on May 6, 2008, nor were any 
medical records, either VA or private, received prior to that 
date that in any way indicate the Veteran's intention to file for 
disability compensation for an ear disability, to include 
tinnitus, to permit the application of 38 C.F.R. § 3.157.  The 
governing legal authority makes clear that, under these 
circumstances, the effective date can be no earlier than that 
assigned.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. §§ 3.155, 
3.400(b)(2)(i), (q), and (r).

In deciding this issue, the Board is most sympathetic to the 
Veteran's plight.  In effect, the Veteran asks the Board to 
exceed its authority by granting him entitlement to an earlier 
effective date without any legal precedent.  38 U.S.C. § 710 
(West 2002).  Such relief would be equitable in nature; the Board 
does not have the authority to grant extraordinary relief based 
upon the equities in a given case.  38 U.S.C. § 503 (West 2002).  
The pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  As, on 
these facts, no effective date for the grant of service 
connection for tinnitus earlier than May 6, 2008 is assignable, 
the Veteran's claim for an earlier effective date must be denied.  
Where, as here, the law and not the evidence is dispositive, the 
matter on appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




(CONTINUED ON THE NEXT PAGE)
ORDER

New and material evidence not having been received, the petition 
to reopen a claim for service connection for a right ear 
disability other than tinnitus and sensorineural hearing loss is 
denied.

Entitlement to an effective date earlier than May 6, 2008 for the 
grant of service connection for tinnitus is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


